Citation Nr: 1450365	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-46 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder with depressive disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record.

This case was previously before the Board in May 2011 and January 2013.  In January 2013 the Board remanded to provide a disability rating for the Veteran's service-connected depressive disorder.  In January 2013, the RO issued a rating decision associating the Veteran's depressive disorder with her already service-connected generalized anxiety disorder and affirming a 30 percent evaluation for the combined symptoms.  

Most recently, in August 2013, the Board denied entitlement to a rating in excess of 30 percent for the Veteran's generalized anxiety disorder with depressive disorder.  The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2014 order, granted the parties' joint motion for partial remand (JMR), vacating the Board's August 2013 decision and remanding the case for compliance with the terms of the JMR.

Subsequent to the JMR, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 2014 Court order granting the parties JMR, the parties agreed that a remand was required for the Board to address the Veteran's symptoms and the severity of her anxiety disorder with depressive disorder.  Specifically, the parties determined that the Board failed to address favorable evidence of record and relied on inadequate VA examination reports dated in March 2006 and August 2012.  As the March 2014 Order directed the Board to undertake action consistent with the JMR, this case will be remanded to obtain updated treatment records and to accord the Veteran a new examination regarding her service-connected generalized anxiety disorder with depressive disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for her connected generalized anxiety disorder with depressive disorder since October 2012.  After securing any necessary release, obtain those records.  

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of her generalized anxiety disorder with depressive disorder and the impact on her ability to work.  She should be provided an appropriate amount of time to submit this evidence. 

3.  After obtaining any additional records to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's psychiatric disability.  The claims file must be made available to and be reviewed by the examiner.  All necessary tests must be conducted, and all findings relating to the Veteran's social and occupational functioning should be set forth in a legible report.  

4.  Then readjudicate the claim.  If the full benefit sought on appeal is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them a sufficient opportunity to respond.  Then, return the case to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

